If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


DAVID WIEGAND, II,                                                 UNPUBLISHED
                                                                   March 10, 2020
               Plaintiff-Appellee,

v                                                                  No. 347456
                                                                   Marquette Circuit Court
ILEAN M. MENHENNICK TRUST, by NANCY                                LC No. 17-055380-CH
HOGAN, Trustee,

               Defendant/Third-Party
               Plaintiff/Appellee,

TIMOTHY E. MENHENNICK,

               Third-Party Defendant/Appellant,
and

PATRICK J. MENHENNICK and DENNIS J.
MENHENNICK,

               Third-Party Defendants/Appellees.


Before: CAMERON, P.J., and SHAPIRO and LETICA, JJ.

PER CURIAM.

       In this partition action, third-party defendant-appellant, Timothy E. Menhennick
(Timothy), appeals as of right a January 9, 2019 order, which was entered following a bench trial.
We affirm in part, vacate in part, and remand for proceedings consistent with this opinion.

                          I. FACTS AND PROCEDURAL HISTORY

        This appeal arises from a partition action involving two adjoining parcels of real estate
located in Marquette County, Michigan. The first parcel of land is known as the Home Parcel, and




                                               -1-
it is owned by the Ilean M. Menhennick Trust (the Trust).1 The Home Parcel is 417.42 feet long
by 208.71 feet wide, and it contains a house and garage. The second parcel of land is known as
the Farm Parcel, and it consists of 70 acres of land. The Trust owns a 40 percent interest in the
Farm Parcel, and Timothy and third-party defendants-appellees Patrick Menhennick (Patrick) and
Dennis Menhennick (Dennis) each own a 20 percent interest in the Farm Parcel. The Home Parcel
and the Farm Parcel both access Cherry Creek Road through a shared driveway, and the driveway
is the only reasonable means of ingress and egress.

        At some point in 2015 or early 2016, the Home Parcel was listed for sale in order to
generate funds for the Trust. Plaintiff David Wiegand, II, made an offer to purchase the Home
Parcel, and the Trust accepted the offer. In relevant part, Wiegand’s offer was subject to a survey
being conducted and “review of the easement language.” After the survey was conducted, it was
discovered that almost half of the house was located on the Farm Parcel. It was also discovered
that the boundary line ran through the garage and that the driveway that serviced the Farm Parcel
and the Home Parcel was contained on the Farm Parcel.

        After Weigand, the Trust, Timothy, Dennis, and Patrick were unable to resolve the
boundary issue, Weigand filed a claim for specific performance and quiet title. Wiegand also
alleged that the parties acquiesced to the boundary lines, and he sought reformation of the legal
description for the property based on a material and mutual mistake of fact. The Trust answered
the complaint, in relevant part, alleging that it could not comply with the sale agreement because
the Trust did not own a significant portion of the property. The Trust also alleged that resolution
of the boundary issue would require Timothy, Dennis, and Patrick’s cooperation. The trial court
later granted the Trust leave to file a third-party complaint against Timothy, Dennis, and Patrick.
The third-party complaint sought partition of the Farm Parcel or, in the alternative, sale of the
portion of the Farm Parcel that did not contain the house, garage, and driveway. Timothy, Dennis,
and Patrick each filed answers to the third-party complaint. The parties attempts to resolve the
issue in mediation were unsuccessful.

        On September 27 and September 28, 2018, the trial court held a bench trial on the Trust’s
partition action. William Sullivan, the trustee at the time of trial, testified that the .77 acres of the
Farm Parcel that contained the house, garage, and driveway should be transferred to the Home
Parcel in order to retain the Home Parcel’s value. Sullivan also testified that the Farm Parcel
should be permitted to continue to use the driveway through an easement. Sullivan believed that
transfer of the .77 acre parcel to the Home Parcel was a fair and simple conveyance that would not
meaningfully diminish the value of the Farm Parcel given that the width of the proposed grant was
only a little over 77 feet. To compensate Timothy, Patrick, and Dennis for the transfer of the .77
acre parcel, Sullivan proposed reducing the Trust’s ownership interest in the Farm Parcel.
Specifically, Sullivan recommended that the Farm Parcel be sold and that the Trust receive 38.8
percent of the proceeds and that Timothy, Dennis, and Patrick each receive 20.4 percent of the
proceeds. Sullivan advocated for the sale of the remaining portion of the Farm Parcel because he



1
 The Trust was established by Ilean M. Menhennick, who is the mother of Timothy and third-
party defendants-appellees Patrick Menhennick and Dennis Menhennick. Ilean died before the
partition action commenced.


                                                  -2-
did not think that partitioning the remainder of the Farm Parcel would maximize its value. He also
did not think that the parties would be able to agree on how to divide the Farm Parcel. Sullivan
requested that he be granted authority to list the Farm Parcel for sale with the appropriate real
estate broker so that it could be marketed in a manner that would maximize sale proceeds.

        Timothy, Dennis, and Patrick also testified at trial. Timothy and Dennis both testified that
they wanted to transfer the portion of the Farm Parcel that contained the house and garage, but that
they wanted the Farm Parcel to maintain ownership of the driveway. Timothy and Dennis both
proposed that the Home Parcel be permitted to continue using the driveway by way of an easement.
However, Timothy and Dennis did not agree about what should happen to the remainder of the
Farm Parcel. Given the family dynamic, Dennis believed that sale of the Farm Parcel was proper,
and Patrick agreed with Dennis. In contrast, Timothy proposed that the Farm Parcel be divided
and distributed to him, the Trust, Patrick, and Dennis. In the event that the trial court ordered sale
of the Farm Parcel, Timothy did not believe that Sullivan should be granted authority to list the
property for private sale.

        On January 9, 2019, the trial court issued a written opinion and order. The trial court
concluded that the Farm Parcel should be partitioned in kind, and it ordered transfer of the .77
acres of the Farm Parcel that contained the house, garage, and driveway to the Home Parcel. The
trial court held that the Farm Parcel would be granted an easement to the driveway. In order to
compensate Timothy, Dennis, and Patrick for the transfer of the .77 acres, the trial court adjusted
the parties’ ownership interests in the Farm Parcel.2 Additionally, based on a finding that the Farm
Parcel could not be partitioned without great prejudice to the owners, the trial court ordered sale
of the remainder of the Farm Parcel. The trial court granted the trustee (or any successor trustee)
authority to “take all steps necessary to sell the Farm Parcel in a reasonable manner that
maximize[d] the value of the property.” In relevant part, the trial court granted the trustee “the
right to retain a real estate broker/agent and list the property as it deem[ed] appropriate . . . .” This
appeal followed.

                                           II. ANALYSIS

                      A. PARTIAL PARTITION OF THE FARM PARCEL

        Timothy argues that the trial court erred by failing to comply with MCR 3.402(B)’s
requirement to appoint a partition commissioner before it entered an order, which partitioned the
Farm Parcel in part. Because this issue is unpreserved, we review for plain error. See Gen Motors
Corp v Dep’t of Treasury, 290 Mich. App. 355, 386; 803 NW2d 698 (2010). “To avoid forfeiture
under the plain error rule, three requirements must be met: 1) the error must have occurred, 2) the
error was plain, i.e., clear or obvious, 3) and the plain error affected substantial rights.” Kern v
Blethen-Coluni, 240 Mich. App. 333, 336; 612 NW2d 838 (2000), quoting People v Carines, 460
Mich. 750, 763; 597 NW2d 130 (1999). An error has affected a party’s substantial rights when
there is “a showing of prejudice, i.e., that the error affected the outcome of the lower court



2
  The Trust’s ownership interest was reduced to 38.578 percent. Timothy, Dennis, and Patrick’s
interests each increased to 20.474 percent.


                                                  -3-
proceedings.” Carines at 763. The party alleging error on appeal bears the burden of persuasion
with respect to prejudice. Id.

       MCL 600.3304 provides, “All persons holding lands as joint tenants or as tenants in
common may have those lands partitioned.” Under MCR 3.401, if a trial court determines that a
premises can be partitioned, the trial court must follow the procedure outlined in MCR 3.402.
MCR 3.402 provides, in pertinent part, the following:

               (A) Determination of Parties’ Interests. In ordering partition the court
       shall determine the rights and interests of the parties in the premises, and describe
       parts or shares that are to remain undivided for owners whose interests are unknown
       or not ascertained.

               (B) Appointment of Partition Commissioner.

               (1) The court shall appoint a disinterested person as partition commissioner
       to make the partition according to the court’s determination of the rights and
       interests of the parties. If the parties agree, three commissioners may be appointed
       who shall meet together to perform their duties and act by majority vote.

         Thus, after a trial court determines that a premises can be partitioned, the trial court is
required to determine “the rights and interests of the parties in the premises” and “appoint a
disinterested person as partition commissioner to make the partition according to the court’s
determination of the rights and interests of the parties.”3 The trial court in this case did not appoint
a partition commissioner. Instead, the trial court determined the interests of the Trust, Timothy,
Dennis, and Patrick in the Farm Parcel, and then immediately made the partition itself. We
conclude that the trial court plainly erred by failing to appoint a disinterested partition
commissioner to make the partition.

         However, we conclude that Timothy has failed to carry his burden of demonstrating that
the error at issue in this case was outcome-determinative. Timothy argues on appeal that, because
the trial court failed to comply with MCR 3.402(B), his position concerning the manner in which
the Farm Parcel should be divided was not considered by a partition commissioner. However,
review of the record establishes that Timothy had ample opportunity to have his position heard at
the bench trial. Specifically, Timothy made a lengthy opening statement, at which time Timothy
argued that the trial court should not transfer .77 acres of the Farm Parcel to the Home Parcel and
should instead transfer “the minimum necessary to accommodate everybody.” Timothy also
argued that the Farm Parcel should maintain ownership of the portion of the Farm Parcel that
contained the driveway. Timothy cross-examined Sullivan at length concerning his proposal that
.77 acres be transferred from the Farm Parcel to the Home Parcel. Timothy questioned Patrick
about his preference, and Timothy testified at length about his preference concerning the Farm


3
  Court rules are interpreted according to their plain and ordinary meaning. Henry v Dow Chem
Co, 484 Mich. 483, 495; 772 NW2d 301 (2009). The word “shall” is generally used to designate
a mandatory—as opposed to permissive—provision. Smitter v Thornapple Twp, 494 Mich. 121,
136; 833 NW2d 875 (2013).


                                                  -4-
Parcel. After the close of proofs, the trial court provided Timothy with the opportunity to submit
proposed findings of fact and conclusions of law within 14 days, but Timothy did not do so. Thus,
Timothy was provided with the opportunity to be heard before the trial court. Notably, Timothy
does not argue on appeal that he would have made different arguments before a partition
commissioner, and he has not explained or rationalized on appeal how a partition commissioner
has knowledge or experience that is greater than or different from that of the trial court. Because
Timothy was provided ample opportunity to be heard, we conclude that Timothy’s substantial
rights were not affected by the trial court’s failure to appoint a partition commissioner.
Consequently, Timothy is not entitled to relief under plain-error review.

                               B. SALE OF THE FARM PARCEL

        Timothy argues that trial court erred as a matter of law by appointing Sullivan to conduct
the sale of the remainder of the Farm Parcel and by permitting private sale of the Farm Parcel.
Because Timothy raised these arguments before the trial court, they are preserved for review. See
Gen Motors Corp, 290 Mich. App. at 386.

         “An action to partition land is equitable in nature,” In re Temple Marital Trust, 278 Mich
App 122, 141; 748 NW2d 265 (2008), and a trial court’s equitable decisions are reviewed de novo
on appeal, Wengel v Wengel, 270 Mich. App. 86, 90; 714 NW2d 371 (2006). “This Court reviews
a trial court’s findings of fact in a bench trial for clear error and reviews de novo its conclusions
of law.” Ambs v Kalamazoo Co Rd Comm, 255 Mich. App. 637, 651; 662 NW2d 424 (2003). This
Court reviews de novo whether a trial court properly interpreted and applied relevant court rules
and statutes. Henry v Dow Chem Co, 484 Mich. 483, 495; 772 NW2d 301 (2009).

       Under MCR 3.401(B), “[i]f the court determines that the premises cannot be partitioned
without undue prejudice to the owners, it may order the premises sold in lieu of partition under
MCR 3.403.” Procedural requirements related to the sale of real property are contained in MCR
3.403, which provides, in relevant part, the following:

       (B) Specific Procedures and Requirements of Sale.

              (1) The person appointed by the court to conduct the sale shall give notice
       of the sale, including the terms. Notice must be given in the same manner as
       required by MCL 600.6052.

              (2) Neither the person conducting the sale nor anyone acting in his or her
       behalf may directly or indirectly purchase or be interested in the purchase of the
       premises sold. . . .

                                               ***

               (4) After completing the sale, the person conducting the sale shall file a
       report with the court . . . .

               (5) If the court confirms the sale, it shall enter an order authorizing and
       directing the person conducting the sale to execute conveyances pursuant to the
       sale.


                                                -5-
        Thus, MCR 3.403(B)(1) clearly contemplates that a trial court will appoint a “person” to
conduct the sale of property. Pursuant to MCR 3.403(B)(2), neither “the person” who conducts
the sale nor anyone acting on that person’s behalf “may directly or indirectly purchase” the
property. Thus, the plain language of MCR 3.403(B)(2) reveals that it is aimed at prohibiting a
party interested in purchasing the property from conducting the sale of the property. In this case,
however, there is no indication that Sullivan was interested in purchasing the Farm Parcel. Rather,
review of the record supports that Sullivan was aware of his fiduciary duties and that he intended
to comply with those duties. Because there is no evidence to support that Sullivan was interested
in purchasing the Farm Parcel, we conclude that the trial court did not err as a matter of law when
it appointed Sullivan, who was the trustee at the time of trial, to conduct the sale.

        Next, Timothy argues that the trial court failed to comply with MCL 600.3332 and order
that the Farm Parcel be sold at public auction. However, because Timothy did not identify this
issue in the statement of questions presented as required by MCR 7.212(C)(5), we need not
consider it, see Hunt v Drielick, 298 Mich. App. 548, 554 n 3; 828 NW2d 441 (2012), rev’d on
other grounds 496 Mich. 366 (2014). Nonetheless, for purposes of completeness, we have
considered the argument and find that it is without merit because the trial court was not mandated
under MCL 600.3332 to order the Farm Parcel to be sold at public auction.4

        Finally, Timothy argues that MCR 3.403(B)(1) and MCL 600.6052 required the Farm
Parcel to be sold at a public auction. MCR 3.403(B) concerns the procedures and requirements
for the sale of property. As relevant here, MCR 3.403(B)(1) provides that “[t]he person appointed
by the court to conduct the sale shall give notice of the sale, including the terms. Notice must be
given in the same manner as required by MCL 600.6052.” Thus, MCR 3.403(B)(1) specifically
incorporates the notice requirements outlined in MCL 600.6052, and mandates that those
requirements be followed by the person conducting the sale.

       MCL 600.6052 provides the following:

               Prior to the sale of any real estate taken on execution, notice of the time and
       place of holding the sale, the notice to describe the real estate with common
       certainty by setting forth the name or number of the township in which it is located,
       and the number of the lot, or by other appropriate description of the premises shall
       be given as follows:

               (1) A written or printed notice shall be displayed in 3 public places in the
       township or city where the real estate is to be sold at least 6 weeks prior to the sale,
       and if the sale is in a township or city other than that wherein the premises are
       located, notice shall also be displayed in 3 public places in the township or city in
       which the premises are located.

              (2) A copy of the notice shall be published once each week for the 6
       successive weeks prior to the sale in a newspaper printed in the county in which the


4
 The term “may” generally indicates discretion. Walters v Nadell, 481 Mich. 377, 383; 751 NW2d
431 (2008).


                                                 -6-
        premises are located, or, if there is no newspaper, in a newspaper printed in an
        adjoining county.

        Thus, MCL 600.6052 contemplates providing notice to the public for purposes of
completing a public sale of real property. Because MCR 3.403(B)(1) incorporates the notice
requirements outlined in MCL 600.6052, we conclude that a public sale is required in a partition
action.5

        In this case, the trial court granted the trustee authority to sell the Farm Parcel “in a
reasonable manner that maximize[d] the value of the property.” The trial court also authorized the
trustee to “retain a real estate broker/agent and [to] list the property as it deems appropriate . . . .”
The plain language of the order compels the conclusion that the trial court granted the trustee
permission to sell the Farm Parcel in a private sale, which is contrary to MCR 3.403(B)(1) and
MCL 600.6052’s requirements. Because the trial court did not require the trustee to comply with
MCR 3.403(B)(1) and MCL 600.6052, the trial court erred as a matter of law.

        The Trust argues that, under MCR 2.613, the trial court’s error does not require reversal
because the trial court’s decision to permit private sale of the Farm Parcel was harmless. Under
MCR 2.613(A), “an error in a ruling or order . . . is not ground for . . . vacating, modifying, or
otherwise disturbing a judgment or order, unless refusal to take this action appears to the court
inconsistent with substantial justice.” Sullivan’s testimony at trial supported that listing the Farm
Parcel through a real estate broker and conducting a private sale could generate more revenue.
However, this Court cannot evaluate the accuracy of Sullivan’s testimony because there is no
evidence that the Farm Parcel has been privately sold. In fact, in its brief on appeal, the Trust
denies that the Farm Parcel has even been listed for sale. Consequently, there is no evidence before
this Court to support the Trust’s argument that the trial court’s decision to permit a private sale
was harmless error, i.e., was not inconsistent with substantial justice.

        Further, there are advantages to public sales. The purpose of a public sale is to ensure
competitive bidding in order to secure the highest bid. See e.g., Schnackenberg v State Land Office
Bd, 307 Mich. 1, 6; 11 NW2d 303 (1943); Gauss v Central West Cas Co, 289 Mich. 15, 22-23; 286
N.W. 139 (1939); Fletcher v Johnson, 139 Mich. 51, 53-54; 102 N.W. 278 (1905). Although there
are costs associated with public sales that must be paid from the proceeds of the sale of real estate,
MCR 3.403(C), the record supports that the costs associated with a public sale would be less than
the costs associated with a private sale. Sullivan testified that a real estate broker would require a
commission of somewhere between six to eight percent of the proceeds of the sale. Although
Sullivan did not know how much a public sale would cost, he “assum[ed] that the commission
from a real estate broker would probably be more than the Sheriff would charge for a sale on the
[courthouse] steps.” Furthermore, Sullivan agreed that, even if the sale was public, sale of the
Farm Parcel could be advertised in order to generate interest before the sale occurred. Because we
cannot conclude that the trial court’s decision to disregard the mandates of MCR 3.403(B)(1) and


5
 The language contained in MCR 3.403 further reflects that a private sale is not contemplated in
a partition action. Specifically, MCR 3.403 references “the person conducting the sale,” MCR
3.403(B)(7) refers to “the successful bidder” and “bidder,” and MCR 3.403(C) references “the
proceeding.”


                                                  -7-
MCL 600.6052 was harmless error, we vacate the portion of the order permitting the trustee to list
the Farm Parcel for private sale and remand the matter to the trial court with instructions to order
the trustee to comply with MCR 3.403(B)(1) and MCL 600.6052 when conducting the sale of the
Farm Parcel.

       Affirmed in part, vacated in part, and remanded for further proceedings consistent with this
opinion. We do not retain jurisdiction.



                                                             /s/ Thomas C. Cameron
                                                             /s/ Douglas B. Shapiro
                                                             /s/ Anica Letica




                                                -8-